Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 8, the language “the fastener” lacks a proper antecedent basis.  
In claim 9, the claim is not in one sentence.  The language “the tubular member” lacks a proper antecedent basis.  
In claim 10, the language “the curved tubular member” lacks a proper antecedent basis.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Friedler (5,839,577) in view of Molinari (US 2018/0339202).  Regarding claim 1, Friedler discloses a ball cover comprising a plurality of panels (note Figure 4) that are attached together to form the cover.  Note Figure 3 showing an opening (18).  Note column 3, lines 57-60 stating that the outer shell (12) is made from a water resistant material such as polyester canvas.  Friedler also states that the panels also comprise an inner layer made from an absorbent and porous material such as terry cloth or a water resistant material such as nylon.  Note column 4, lines 32-46.  However, Friedler lacks the teaching for forming the inner layer from a polyurethane material.  
Molinari reveals that it is known in the art of ball articles that nylon material and foam polyurethane are equally well known in the art to be used for forming an inner layer.  Note paragraph [0044] of Molinari stating that the layer may be made from a polymer foam material such as polyurethane or a textile material such as nylon.  Given Friedler’s teaching for using nylon as the inner layer and Molinari’s teaching that polyurethane and nylon are equally well 
Regarding claim 4, note Figures 1 and 2 of Friedler showing the opening along a medial region of the cover.  
Regarding claim 6, the combination of Friedler in view of Molinari teaches a polyurethane foam material for the inner layer of the cover.  This polyurethane foam material defines a monolithic polyurethane sheet as recited.  
Regarding claim 7, note Figures 1 and 2 of Friedler showing a handle (22) for the cover.  
Regarding claim 8, the fastener as taught by Friedler comprises a zipper.  
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Friedler (5,839,577) in view of Molinari (US 2018/0339202) and Bogle (6,095,390).  Regarding claims 2 and 3, Friedler teaches a sports ball cover but lacks the teaching for the panels to be overlapping panels that are sewn together.  Bogle reveals that it is known in the art of sports ball covers that the cover may be formed of panels (26, 28) that are sewn together.  Note Figures 4 and 6 and column 3, lines 30-52 and column 4, lines 17-37.  Also, note Figure 5 and column 4, lines 38-46 stating that the cover may comprise two half panels.  The embodiment of Figure 5 of Bogle is similar to that of Friedler in showing the cover comprising two half panels.  The embodiment of Figures 4 and 5 of Bogle shows an alternative arrangement comprising a plurality of petal shaped panels.  It would have been obvious to one of ordinary skill in the art to form the cover of Friedler from the plurality of petal shaped panels instead of the two half panels in order to provide an alternative arrangement of panels for forming the spherical cover.  Regarding the limitation for the panels to be overlapping, the examiner takes official notice that it is well .  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Friedler (5,839,577) in view of Molinari (US 2018/0339202) and Sullivan (US 2002/0103046).  Regarding claim 5, Friedler teaches the use of polyester as the outer layer for the ball cover.  However, Friedler lacks the teaching for the polyester to be a polyethylene terephthalate as recited.  Sullivan reveals that it is known in the art of sports articles to use polyester such as polyethylene terephthalate.  Note paragraph [0022] stating that the polyethylene terephthalate provides sufficient flexibility and resilience to conform readily to the shape of the object.  It would have been obvious to one of ordinary skill in the art to use polyethylene terephthalate as the polyester for the outer layer of the cover in order to provide a sheet-like material that is sufficiently flexible and resilient.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Friedler (5,839,577) in view of Lynne (6,712,745).  Regarding claim 9, Friedler discloses a cover for an exercise ball wherein a ball is insertable into the interior of the cover via a fastener.  Note Figures 1-4 showing the cover openable via the fastener to permit insertion of the ball therein.  Regarding the limitation for the cover to be formed from a curved capsular member, note column 3, lines 41-56 stating that the cover may be configured in other shapes to match other types of athletic balls and athletic equipment.  However, Friedler lacks the teaching for the cover to comprise a curved capsular shape as recited.  
Lynne reveals that it is known in the art of athletic equipment that the equipment and cover may comprise a peanut shape or any other shape.  Note column 1, lines 31-45 of Lynne.  The peanut shape is seen as defining the curved capsular member as recited.  It would have been .  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Friedler (5,839,577) in view of Lynne (6,712,745) and Bogle (6,095,390).  Regarding claim 10, the combination of Friedler in view of Lynne teaches an athletic equipment cover but lacks the teaching for the cover to be formed by sewing panels together.  Bogle reveals that it is known in the art of sports ball covers that the cover may be formed of panels (26, 28) that are sewn together.  Note Figures 4 and 6 and column 3, lines 30-52 and column 4, lines 17-37.  Also, note Figure 5 and column 4, lines 38-46 stating that the cover may comprise two half panels.  The embodiment of Figure 5 of Bogle is similar to that of Friedler in showing the cover comprising two half panels.  The embodiment of Figures 4 and 5 of Bogle shows an alternative arrangement comprising a plurality of petal shaped panels.  It would have been obvious to one of ordinary skill in the art to form the cover of Friedler from the plurality of petal shaped panels instead of the two half panels in order to provide an alternative arrangement of panels for forming the cover.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/            Primary Examiner, Art Unit 3711